Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 4/19/2022 has been entered. 
Claim Rejoin
Claim 12 is allowable. The restriction requirement among various species, as set forth in the Office Action dated on 1/24/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn. Claims 23-31, directed to the non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Status
	Claims 12-31 are pending.
	Claims 1-11 are canceled by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Joshua Pritchett, Reg. No. 69,004 on 5/3/2022.
The application has been amended as follows: 
Claim 12. (Currently Amended) A method of manufacturing a semiconductor device, the method comprising: 
epitaxially growing a strained material in a first recess on a first side of a first gate structure and in a second recess on a second side of the first gate structure, wherein the strained material has a first composition; 
doping the strained material to have a first conductivity type to define first source/drain (S/D) regions; 
implanting first dopants in a substrate on a first side of a second gate structure and on a second side of the second gate structure to define second S/D regions, wherein the first dopants have the first conductivity type, and a channel of the second gate structure is free of the first composition and the channel of the second gate structure extends under an entirety of the second gate structure between the second S/D regions; 
implanting second dopants in the substrate on a first side of a third gate structure and on a second side of the third gate structure, wherein a composition of the second dopants is different from a composition of the first dopants; and  
implanting a third dopant into implanting the third dopant into the entirety of the channel of the second gate structure includes avoiding implanting the third dopant into a channel of the first gate structure.
Claim 23. (Currently Amended) A method of manufacturing a semiconductor device, the method comprising: 
epitaxially growing a strained material in a first recess on a first side of a first gate structure and in a second recess on a second side of the first gate structure, wherein the strained material has a first composition; 
doping the strained material to have a first conductivity type to define first source/drain (S/D) regions; 
implanting first dopants in a substrate on a first side of a second gate structure and on a second side of the second gate structure to define second S/D regions, wherein the first dopants have the first conductivity type, and a channel of the second gate structure is free of the first composition; and 
implanting a third dopant into an entirety of the channel of the second gate structure to define a doped region having a different dopant concentration from the substrate, wherein implanting the third dopant into the entirety of the channel of the second gate structure includes avoiding implanting the third dopant into a channel of the first gate structure; and 
implanting second dopants in the substrate on a first side of a third gate structure and on a second side of the third gate structure, wherein implanting the second dopants comprises implanting the second dopants having a second conductivity type opposite the first conductivity type.  
24. (Currently Amended) The method of claim 23, 

25. (Currently Amended) The method of claim 24, 
wherein implanting the third dopant into the channel of the second gate structure comprises 
27. (Currently Amended) A method of manufacturing a semiconductor device, the method comprising: 
epitaxially growing a strained material in a first recess on a first side of a first gate structure and in a second recess on a second side of the first gate structure, wherein the strained material has a first composition; 
doping the strained material to have a first conductivity type to define first source/drain (S/D) regions; 
implanting first dopants in a substrate on a first side of a second gate structure and on a second side of the second gate structure to define second S/D regions, wherein the first dopants have the first conductivity type, and a channel of the second gate structure is free of the first composition; 
implanting second dopants in the substrate on a first side of a third gate structure and on a second side of the third gate structure, wherein implanting the second dopants comprises implanting the second dopants having a second conductivity type opposite the first conductivity type; and 
implanting a third dopant into an entirety of the channel of the second gate structure implanting the third dopant into the entirety of the channel of the second gate structure includes avoiding implanting the third dopant into a channel of the first gate structure.  
Claim 30. (Currently Amended) The method of claim 27, 
wherein implanting the third dopant into the channel of the second gate structure comprises doping an entirety of the substrate between the second S/D regions.  
Reasons for Allowance
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of manufacturing a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). 
The most relevant prior art references (US 2013/0320449 A1to Hoentschel, US 2015/0069524 A1 to Hong, US 2013/0334608 A1 to Ikoma , US 5,885,874 A to Gardner (new),  US 5,976,938 A to Gardner (new) and US 2015/0054084 A1 to Ekbote) substantially teach some of limitations in claim 12 as indicated in the previous Office Action dated on 1/24/2022, but not the limitations of “implanting a third dopant into an entirety of the channel of the second gate structure to define a doped region having a different dopant concentration from the substrate, wherein implanting the third dopant into the entirety of the channel of the second gate structure includes avoiding implanting the third dopant into a channel of the first gate structure” recited in claim 12. Therefore, the claim 12 is allowed.
Regarding claims 13-22, they are allowed due to their dependencies of claim 12.
Regarding claim 23, similar to claim 12, the claim 23 includes allowed limitation of “implanting a third dopant into an entirety of the channel of the second gate structure to define a doped region having a different dopant concentration from the substrate, wherein implanting the third dopant into the entirety of the channel of the second gate structure includes avoiding implanting the third dopant into a channel of the first gate structure”. Therefore, the claim 23 is allowed.
Regarding claims 24-26, they are allowed due to their dependencies of claim 23.
Regarding claim 27, similar to claim 12, the claim 27 includes allowed limitation of “implanting a third dopant into an entirety of the channel of the second gate structure, … and implanting the third dopant into the entirety of the channel of the second gate structure includes avoiding implanting the third dopant into a channel of the first gate structure”. Therefore, the claim 27 is allowed.
Regarding claims 28-31, they are allowed due to their dependencies of claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898